Title: To Thomas Jefferson from Joshua Belding, 15 May 1808
From: Belding, Joshua
To: Jefferson, Thomas


                        
                            Whately Hampshire MassachusettsMay 15 AD 1808
                        
                        I Joshua Belding have had the Opportunity of Reading my two Books which I Put-out for Public Benefits June 10 AD 1807 Which was taken away from me Unjustly to the first Copy wanted some Regulating I have done it & I find by the Honorable Proceedings of Congress They have Granted me a Copy-right of both Copy’s
                  Mr Jefferson President of the United States of America Your Honor will find one Copy sent to your Examination March 16th The first Copy you will find in the present Book of the Seven Seals I beg of your Honor to Write an Order for me Joshua Belding where I may have my Money every Quarter of a year Annualy in the State of Massachusetts Mr Th Jefferson Esq be pleased to send the Order by the Mail & Leave it with Governor Caleb Strong of Northampton For the Author of the Copy’s—
                        
                            
                        Joshua Belding
                     
                        
                    
                     Title Joseph Story
                  
               